Title: To Alexander Hamilton from Thomas Parker, 6 September 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 6th of September 1799
          
          I had the honor of Receiving your two letters of the 17th & 22nd Instant & thank you for the Representation that you have made to the Secretary of War Relative to Messrs Meredith & Stephens.
          A doubt has arisen with some of my officers whether they are to Rank in the Regiment agreeable to the Numbers specified in the list sent to me
          Capt Henry is numberd 4 & Capt Taylor 5 But as Taylor was appointed in January & Henry in March, Taylor Conceives he has a Right to Command Henry—As I Conceive it was Intended that they should Rank agreeable to their numbers I have given the preference for the present to Capt Henry
          I will thank you to Inform me whether I have acted properly in so doing—
          no officer has yet been appointed to fill the Vacancy occasioned by the non-acceptance of Jno C Williams I Understood from you that Mr Little woud be appointed But I have never heard from the Secretary of War on the Subject—nor have I ever heard from Mr Richard Taylor Since his appointment 
          with the Highest Respect I have the honor to be Sir your Obdt Servt.
          
            Thomas Parker
          
        